                         iN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION                       9iM
                                                                                         25

RUBEN XAVIER MARTINEZ,                           §
INDIVIDUALLY AND AS NEXT                         §
FRIEND OF N.M.,                                  §
                PLAiNTIFF,                       §
                                                 §
V.                                               §
                                                 §
UNIVERSITY INTERSCHOLASTIC                           CAUSE NO. 1:1 8-CV-832-LY
                                                 §
LEAGUE; DR. CHARLES                              §
BREITHAUPT, EXECUTIVE                            §
DIRECTOR; AND NEW DEAL                           §
INDEPENDENT SCHOOL DISTRICT,                     §
              DEFENDANTS.                        §

                          MEMORANDUM OPINION AND ORDER

          Before the court in the above-styled and numbered cause are Defendants University

Interscholastic League ("UIL") and Dr. Charles Breithaupt' s, Executive Director, Motion to

Dismiss Plaintiff's First Amended Complaint filed November 20, 2018 (Dkt. No. 11) and

Plaintiff Rueben Xavier Martinez's, individually and as Next Friend of N.M., Response and

Brief in Support thereof to Defendant's Motion to Dismiss filed December 3, 2018 (Dkt. No.

12). Having reviewed the motion, response, applicable law, and the entire case file, the court

will grant the motion for the reasons that follow.

     I.      BACKGROUND

          Plaintiff Ruben Martinez's son, N.M., was a student at New Deal High School ("New

Deal") in the New Deal Independent School District ("New Deal ISD") in Lubbock County,

Texas. N.M. lived with his mother in New Deal ISD until April of 2016 before moving in with

his father, Martinez, who resides within the attendance boundaries of Cooper High School

("Cooper") in the Cooper Independent School District ("Cooper ISD"). Despite moving out of
New Deal ISD, N.M. continued to attend New Deal for the remainder of his eighth-grade year,

all of his freshman year, and half of his sophomore year.

       One of N.M.'s best friends is J.J. Through N.M.'s friendship with J.J., Martinez met

J.J.'s mother, Natasha. Martinez and Natasha married in August of 2017. Natasha's second

child, E.J., has learning disabilities. Natasha, J.J., and E.J. moved out of New Deal ISD and

moved in with N.M. and Martinez in Cooper ISD. Cooper ISD is a large school district, and

Natasha felt that it was better equipped to effectively deal with E.J.'s learning disability. E.J.

and J.J. left New Deal and enrolled in schools in Cooper ISD. J.J., who is also a football player,

wanted to stay at New Deal with N.M. for his sophomore year, but was not permitted to remain

enrolled at New Deal. However, N.M., who developed into a talented football player and track

athlete, was permitted to stay at New Deal despite not living in New Deal ISD. During the fall

of 2017, Martinez drove N.M. to and from New Deal, approximately 20 miles each way. This

daily trip was time-consuming and expensive.

       In January of 2018, N.M. enrolled in Cooper. When New Deal's football coach learned

that N.M. had enrolled in Cooper, he told Martinez that if N.M. returned to New Deal within 24

hours, the school would allow J.J. to attend New Deal as well. Martinez declined the offer and

the coach became upsôt. Allegedly, New Deal falsely reported to UIL that N.M. transferred to

Cooper for "athletic purposes" and New Deal did so for "the sole purpose of punishing [N.M.]

for enrolling in a different school." UIL accepted New Deal's claim, determined that N.M.

enrolled at Cooper for athletic purposes, declared N.M. ineligible to play varsity sports until

January 2019, and denied N.M.'s appeal of his ineligibility.

       Martinez argues that athletics did not play a role in the decision for N.M. to enroll at

Cooper in January of 2018. N.M. is a straight-A student ranked 15th in a class of 400. Cooper is
a much larger school than New Deal and Martinez asserts it offers significantly more educational

opportunities, such as an abundance of dual credit, accelerated, and AP courses not available at

New Deal. N.M. enrolled at Cooper primarily because of the wealth of educational opportunities

offered by Cooper, Cooper's proximity to N.M.'s home, and N.M.'s close relationship with J.J.,

who also attends Cooper.

         On November 8, 2018, Martinez filed a First Amended Complaint (Dkt. No. 10) under

Section 1983, alleging violations of the 14th Amendment of the United States Constitution.       See

42 U.S.C.    §   1983.     Martinez alleges that UIL violated N.M.'s constitutional rights to equal

protection of the law, due process, and a public education. Martinez asks the court to issue an

injunction to prevent UIL from enforcing its decision to prevent N.M. from participating in

varsity sports until January 2019.

         Defendants UIL and Breithaupt' move to dismiss the complaint under Federal Rule of

Civil Procedure     1   2(b)(6), arguing that Martinez fails to state a claim for any constitutional

violation. The court concludes that Martinez fails to adequately state an underlying constitutional

claim.    The court will grant the motion and dismiss Martinez's claims against UIL with

prejudice.

   II.       LEGAL STANDARD

         Federal Rule of Civil Procedure 1 2(b)(6) allows a party to move to dismiss an action for

failure to state a claim upon which relief can be granted. Fed. R. Civ. P. 1 2(b)(6). A complaint

need not contain detailed factual allegations, but in order to avoid dismissal, the plaintiff's

factual allegations "must be enough to raise a right to relief above the speculative level."    Bell


Ati. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see also Cuvillier v. Taylor, 503 F.3d 397, 401



 As the interests of UIL and Breithaupt do not diverge, the court will refer to them generally as
"UIL," unless otherwise noted or as needed for context.

                                                    3
(5th Cir. 2007).        A plaintiff's obligation "requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do." Id. A complaint must

contain sufficient factual matter "to state a claim to relief that is plausible on its face." Ashcroft

v.   Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). "A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Id. In evaluating a motion to

dismiss, the court must construe the complaint liberally and accept all of the plaintiff's factual

allegations in the complaint as true. See In re Katrina Canal Breaches Litig., 495 F.3d 191, 205

(5th Cir. 2009).

      III.      ANALYSIS

             Martinez brings this action under Section 1983 alleging three underlying constitutional

violations: (1) UIL violated N.M.'s constitutional right to equal protection; (2) UIL violated

N.M.'s right to due process; and (3) UIL violated N.M.'s constitutional right to an education.

See 42 U.S.C. § 1983. However, "the gravamen of the complaint here is the denial of the right to

participate in interscholastic sports," not the right to equal protection, the right to due process, or

the right to an education. Niles     v. Univ.   Interscholastic League, 715 F.2d 1027, 1031(5th Cir.

1983). The Fifth Circuit "has considered many variations of claims alleging infringement of

constitutional rights in the context of eligibility rules for competition in interscholastic leagues

and has uniformly rejected constitutional challenges to those rules." Cornerstone Christian Sch.

v.   Univ. Interscholastic League, 563 F.3d 127, 136 (5th Cir. 2009). Thus, although the court will

examine each alleged constitutional violation, the court for the foregoing reasons will dismiss all

claims against UIL.




                                                     4
            a. UIL did not violate N.M.'s right to equal protection under the law.

        Martinez raises a "class of one" equal-protection claim. To bring such a claim, Martinez

must show that "(1) [N.M.] was intentionally treated differently from others similarly situated

and (2) there was no rational basis for the difference in treatment."          Lindquist   v.   City of

Pasadena Texas, 669 F.3d 225, 233 (5th Cir. 2012). "The complaint must allege the existence of

purposeful discrimination motivating the state action which caused the alleged injury."

Thompson v. Morgan, 698 F. App'x 169, 170 (5th Cir. 2017) (internal quotation marks omitted).

Class-of-one equal-protection claims are "available where there is 'a clear standard against

which [different treatment], even for a single plaintiff, could be readily assessed." Integrity

Collision Ctr.   v.   City of Fulshear, 837 F.3d 581, 587 (5th Cir. 2016).

        Martinez alleges that N.M. received unfavorable treatment as compared to other unnamed

similarly situated student athletes. Martinez specifically alleges that N.M. was treated differently

as compared to J.J., N.M.'s stepbrother.         Martinez contends that J.J. and N.M. are similarly

situated in that J.J. is the same age as N.M., lives in the same home as N.M., played football at

New Deal, and transferred to Cooper after moving out of New Deal ISD. Martinez argues that

New Deal violated N.M.'s right to equal protection because New Deal reported that N.M. had

moved to Cooper for athletic purposes and did not do so when J.J. moved to Cooper. In its

motion to dismiss, UIL argues that "Martinez alleges no facts regarding differential treatment by

UIL."   In response, Martinez contends that UIL was aware that J.J. and N.M. were treated

differently by New Deal, and therefore, when UIL banned N.M. from varsity sports, it

intentionally treated N.M. and J.J. differently.

        Although J.J. is similarly situated to N.M. in some respects, he is not similarly situated in

"all material respects." Thompson, 698 F. App'x. at 170. Martinez's pleadings describe UIL's



                                                     5
process for determining eligibility as beginning with a school's report that a student transferred

schools for the purpose of athletics. New Deal began that process with N.M. by filing such a

report. New Deal did not do so with J.J. Importantly, Martinez has not alleged that UIL had an

opportunity to determine that J.J. eligibility to play varsity sports. As such, J.J. did not appear

before UIL, and UIL did not determine J.J.'s eligibility. UIL did not intentionally treat N.M. and

J.J. differently because it did not have an opportunity to do so. Thus, Martinez has failed to

allege "a clear standard against which [different treatment]    .   .   .   could be readily assessed."

Integrity Collision, 837 F.3d at 587 (internal quotation marks omitted).

       Having determined that Martinez fails to plead sufficient facts to show that J.J. and N.M.

are similarly situated, this court concludes that Martinez's general claim that N.M. was treated

differently than other similarly situated athletes is conclusory. Even if Martinez has sufficiently

alleged the existence other similarly situated individuals, the UIL's classification of student

athletes as eligible or ineligible does not violate the Equal Protection Clause. Hardy         v.   Univ.

Interscholastic League, 759 F.2d 1233, 1235 (5th Cir. 1985). Therefore, this court will dismiss

Martinez's equal-protection claims against UIL.

           b. UIL did not violate N.M.'s right to due process.

       The Due Process Clause protects "fundamental rights" that give rise to a "legitimate

claim of entitlement," not "lesser interests" or "mere expectations." Niles, 715 F.2d at 1031

(internal quotation marks omitted). In Hardy, the Fifth Circuit concluded that substantive due

process is not applicable in a case involving eligibility in interscholastic sports. 759 F.2d at

1234. "Participation in interscholastic athletics is not an 'interest' protected by the Due Process

Clause." Id. Further, "the right to procedural due process is applicable only to state action
which impairs a person's interest in either liberty or property." Id. (citing Jeffries   v.   Turkey Run

Consol. Sch. Dist., 492 F.2d 1, 4 (7th Cir. 1974)).

          Martinez alleges that UIL violated N.M.'s right to due process because, when N.M.

appealed UIL's decision to declare him ineligible to play varsity sports, UIL did not hold

evidentiary hearing and N.M. was not given an opportunity to cross-examine witnesses. The

court concludes that UIL did not violate N.M.'s right to due process, because N.M.'s interest in

participating in interscholastic varsity sports is not protected by the Due Process Clause. See id.

The court will dismiss Martinez's due-process claims against UIL.

               c. UIL did not violate N.M.'s     right to public education.

       "Public education is not a 'right' granted to individuals by the Constitution." Plyler         v.


Doe, 457 U.S. 202, 221 (1982). However, "a student has a property interest in continued receipt

of an education when the state creates a public school system and requires children to attend."

Swindle   v.   Livingston Par. Sch. Bd., 655 F.3d 386, 393 (5th Cir. 2011). "Procedural due process

imposes constraints on governmental decisions which deprive individuals of 'liberty' or

'property' interests within the meaning of the Due Process Clause of the Fifth or Fourteenth

Amendment." Mathews         v.   Eldridge, 424 U.S. 319, 332 (1976).

       Martinez asserts that "while a student may not have a constitutional right to participate in

extracurricular activities," UIL violated N.M.' s "constitutional right to a free public education"

by attempting to use athletics to "force [N.M.] to attend a school (New Deal) which was outside

his home district and which he was not required to attend." In response, UIL contends that N.M.

was not deprived of his right to education because "Martinez pleads that N.M. attends (and

thrives at) the school of his choice." This court agrees.




                                                     7
       Martinez's claim that UIL violated N.M.'s right to public education fails because the

complaint contains only conclusory statements that N.M. was deprived of his "property interest

in continued receipt of education."    Swindle,   655 F.3d at 393. N.M. is enrolled at Cooper and is

currently "making all in A' s" in his classes. In fact, when taking the factual allegations of the

complaint as true, the court is persuaded that N.M. has access to more educational opportunities

than he had previously at New Deal. UIL has not deprived N.M. of his right to public education

because N.M. aftends Cooper, a public school.            Simply put, no deprivation has occurred.

Therefore, the court will dismiss Martinez's claim that UIL deprived N.M. of his right to public

education. The only claims that remain are against Defendant New Deal ISD. Accordingly,

       IT IS THEREFORE ORDERED that Defendants University Interscholastic League

and Dr. Charles Breithaupt' s, Executive Director, Motion to Dismiss Plaintiffs First Amended

Complaint filed November 20, 2018 (Dkt. No. 11) is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff Ruben Martinez, individually and as Next

Friend of N.M.' s, claims against the University Interscholastic League and Dr. Charles

Breithaupt are DISMISSED WITH PREJUDICE.

       Martinez's claims against New Deal Independent School District remain pending.

       SIGNED this                    day of January, 2019.




                                                        ED STATES




                                                    8
